Citation Nr: 0515464	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Whether the debt created by an overpayment of educational 
assistance benefits, paid pursuant to Chapter 30, Title 38, 
United States Code, in the amount of $570.00 was properly 
created.



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which reduced the veteran's Chapter 30 
benefits to $450.00.  A Statement of the Case dated December 
2003 concluded that an overpayment of $570.00 had been 
created.


REMAND

The Board finds that additional clarification is necessary to 
decide this claim.  The veteran submitted an application for 
education benefits in September 2000. He was enrolled in an 
associate of arts program at Skagit Valley College as 
verified by VA Form 22- 1999-3, Enrollment Certification, 
dated in November 2000.  Subsequently, a certifying official 
from the college reported that the veteran was enrolled in 10 
credit hours of study for the period from June 23, 2003 to 
August 15, 2003.  However, the veteran reduced the number of 
credits for which he was enrolled to 9 on July 9, 2003 and to 
4 on July 23, 2003 (changing his status from that of a full-
time to part-time student.)

After receiving notice that the appellant had reduced his 
course load to effect a change in his status to a part-time 
student, the RO informed him by letter (undated) that his 
benefits had been reduced, effective July 23, 2003, to 
$450.00.  However, the RO added:

We can excuse this withdrawal without 
asking you for an explanation for why 
you withdrew.  When we excuse a 
withdrawal, we'll pay you benefits for 
the time you attended.

Remember: This only applies to your 
first withdrawal.  See the enclosure 
for information about course 
withdrawals.

We excused your withdrawal from 5 
credit hours.  You will receive payment 
for these credits until July 23, 2003.  
You will receive another letter about 
this change and any overpayment created 
by this action.

The next time you withdraw from a 
course, you may have to tell us why you 
withdrew.  If you don't do this, or if 
your reasons aren't satisfactory, we 
won't excuse the withdrawal.  We may 
have to reduce payments from the 
beginning of the term.  This would 
create an overpayment which you would 
have to repay.

In November 2003, the veteran submitted a Notice of 
Disagreement with respect to the RO's action.  In that 
correspondence, the veteran explained that, from June 23, 
2003 to August 15, 2003, he had an unscheduled change in 
employment, forcing him to work more hours.  Due to his new 
work schedule, the veteran had to withdraw from 6 credit 
hours.  The veteran's earnings statement for the summer of 
2003, showing his increased work schedule, were included with 
the Notice of Disagreement.

The veteran was issued a statement of the case (SOC) in 
December 2003.  The SOC informed the veteran that the RO 
determined the overpayment to be properly established.  The 
RO reiterated that it granted the veteran a six-hour 
exclusion for the reduction in credits which changed his 
status to a part-time student.  However, the RO added: 

The veteran had certified himself at 
the full-time rate from July 23, 2003, 
through August 31, 2003 when we reduced 
his award.  This action caused the 
overpayment of $570.00.

Also, we could not accept the 
mitigating circumstances he included 
with his Notice of Disagreement because 
it was the first withdrawal that 
changed his training time.

The SOC also included the text of 38 C.F.R. § 21.4136, 
including:

(a)	General.  VA will not pay benefits to an individual 
for a course from which the individual withdraws or 
receives a nonpunitive grade which is not used in 
computing the requirements for graduation unless:
(1)	The individual withdraws because he or she is 
ordered to active duty, or;
(2)	All of the following criteria is met:
(i)	There are mitigating circumstances,
(ii)	The individual submits a description of the 
circumstances in writing to VA either within 
one year from the date VA notifies the 
individual that he or she must submit the 
mitigating circumstances or at a later date if 
the individual is able to show good cause why 
the one-year time limit should be extended to 
the date on which he or she submitted the 
description of the mitigating circumstances; 
and
(iii)	The individual submits evidence supporting the 
existence of mitigating circumstances within 
one year of the date that evidence is 
requested by VA, or at a later date if the 
individual is able to show good cause why the 
one-year time limit should be extended to the 
date on which he or she submitted the evidence 
supporting the existence of mitigating 
circumstances.

(d) Withdrawals after May 31, 1989.  In the first instance 
of a withdrawal after May 31, 1989, form a course or 
courses for which the individual received educational 
assistance under 38 U.S.C. Chapter 32, VA will consider 
that mitigating circumstances exist with respect to 
courses totaling not more than six semester hours or the 
equivalent, and paragraphs (a)(2)(ii) and (a)(2)(iii) of 
this section will not apply.

It appears that the RO could not accept the veteran's 
mitigating circumstances because his reduction was already 
excused pursuant to 38 C.F.R. § 21.4136(d).  However, it is 
not clear why an overpayment of $570.00 was created if the 
reduction was excused.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should provide the veteran a 
clear and detailed accounting as to the 
creation of the debt alleged by VA.  In 
particular, the RO must reconcile why 
the debt was created when the veteran's 
reduction of credit hours was excused.  
The RO must specify whether the creation 
of the debt derived from a subsistence 
allowance and, if so, the RO must 
consider the veteran's stated mitigating 
circumstances.

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


